EXHIBIT 31.4 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Arthur O. Whipple certify that: 1. I have reviewed this annual report on Form 10-K/A of PLX Technology, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; /s/ Arthur O. Whipple Dated:April 30, 2013 Arthur O. Whipple Chief Financial Officer (Principal Accounting Officer)
